TEE       ATTORNEYGENE-
                            OF TEXAS
                             AUSTIN   =S.TEXAS
  WTJiL WIJLSON
*-I-r0RNEY oENl.GRAx.         October 10, 1960


       Mr. W. K. Peace                Opinion No. WW-950
       State Librarian
       Texas State Library            Re:   Will it be mandatory that
       Austin, Texas                        the words "State Archives
                                            and Library Building" be
                                            placed in permanent form
                                            on that Building that will
                                            house the Texas State
       Dear Mr. Peace:                      Library?

            Your letter requesting an opinion from this department
       asks the following question:

                 "Will it be mandatory that the words
            'State Archives and Library Building' be
            placed in permanent form on that Building
            that will house the Texas State Library?"

            Article 678m-2, Vernon's Civil Statutes, as amended by
       Acts 55th Legislature, Second Called Session, 1957, ch. 21,
       P. 181, states in part:
                 "Notwithstanding other provisions of
            law, the Legislature may appropriate money
            from the Motor Vehicle Inspection Fund for
            the purpose of constructing and initially
            equipping a building to be known as the
            'State Archives and Library Building' to
            house the State Library and the State
            Archives, Museum and Land Office, . . .'

            In House Bill 133, Section 1, Article 3, Acts 55th
       Legislature, Regular Session, 1957, ch. 385, p. 954, and
       in House Bill 4, Section 1, Article 3, Acts 56th Legislature,
       Third Called Session, 1959, ch. 23, p. 514, both of which
       are appropriation bills, this building is referred to as
       the State Library and Archives Building.
            It is a well settled rule that "an appropriation bill
       cannot repeal, modify, or amend an existing state law."
Mr. W. K. Peace, Page 2 (WW-950)



Conley v. Daughters of the Republic, 151 S.W. 877 (Civ. App.
1912), Linden v. Finley 9        451, 4g S.W. 578 (18gg),
Attorney General's Opinion2W%&     (1959)  Therefore, Article
678m-2 is controlling over the above cited appropriation bills.

     There is nothing mentioned in Article 678m-2 about plac-
ing an inscription on the Building and it is the opinion of
this office that it is not mandatory that the name "State
Archives and Library Building" be placed in permanent form
on this Building.

     However, It is the further opinion of this office that
the Legislature has designated this Building as the "State
Archives and Library Building" and if a name is inscribed on
the Building it must be "State Archives and Library Building.'

                        SUMMARY

            The Legislature in Article 678m-2, Vernon's
            Civil Statutes, expressed its intention that
            the Building referred to above should be
            known as the "State Archives and Library
            Building" but did not require that such title
            should be put in permanent form on that
            Building.

                                  Yours very truly,

                                  WILL WILSON
                                  Attorney General of Texas



                                  By Qgh.$Ae@         t&&f&
                                                  'trouu
MJS:mm                                Assistant

APPROVED:

OPINION COMMITTEE
w. v. Geppert, Chairman
Morgan Nesbitt
Joe Allen Osborn
Bob Eric Shannon

REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore